Citation Nr: 1009018	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.

Initially, the Board notes in June 2006 the Veteran initiated 
a claim for multiple issues, to include bilateral hearing 
loss.  The claims file does not indicate the Veteran has 
perfected an appeal with respect to the claim for right ear 
hearing loss or any of the other claims initially raised in 
June 2006 as required pursuant to 38 C.F.R. § 20.1103 and, 
therefore, service connection for left ear hearing loss is 
the sole issue on appeal.  A March 2008 letter confirmed that 
the Veteran desired only to appeal the issue of service 
connection for left ear hearing loss.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current left ear hearing loss disability that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

A VCAA letter dated in August 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

The letter also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The Veteran was provided a VA 
examination for his hearing loss in December 2006.  At the 
examination, the Veteran was diagnosed with a left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2009).  The VA examiner concluded, however, that the 
Veteran's left ear hearing loss was unrelated to his military 
service.  As will be discussed in greater detail below, the 
examiner took into account the Veteran's reported history, 
his current symptoms, review of the available private and VA 
treatment records, and the results of physical and diagnostic 
examination.  Therefore, the Board finds the examination to 
be thorough and complete and sufficient upon which to base a 
decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id 
at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current left ear 
hearing loss due to in-service noise exposure, primarily from 
helicopters, weapons firing, and explosions and evidence of 
trauma to the left side of the body further shown by shell 
fragment wounds.  

The Board notes that the Veteran is a combat veteran awarded, 
among other decorations and citations, a Purple Heart and two 
Air Medals with "V" Device for his participation in combat 
during his service in Vietnam.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) 

Initially, the Board finds it noteworthy that the Veteran's 
service treatment records reveal decreased auditory acuity in 
the left ear in the 500, 1000, 2000, 3000, and 4000 Hertz 
ranges between the entrance examination in February 1968 and 
a pre-airborne school examination in June 1968.  The 
decreased hearing acuity as tested during the pre-airborne 
school training, however, did not reach the level of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
Board notes additional undated audiograms possibly from 
around the time of the airborne school training.  However, 
the audiograms did not provide a specific breakdown of 
puretone thresholds except in graphical format, which the 
Board is not competent to interpret.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  The December 2006 VA examiner considered these 
audiograms in detail, as discussed below.  In any case, at 
the Veteran's separation examination in December 1970 the 
Veteran's hearing acuity in the left ear was the same as 
measured at entrance.  In a contemporaneous report of medical 
history, the Veteran reported no history of hearing loss or 
ear problems.

There is no further contemporaneous evidence of hearing 
problems within one year of service.  Nevertheless, even if a 
chronic condition was not shown during service, however, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

After service, the Veteran concedes that he did not seek 
treatment for hearing problems for over three (3) decades.  
In March 1971, the Veteran received a Special Ear, Nose, and 
Throat examination, primarily for a nose injury sustained in 
an in-service motor vehicle accident.  The examiner noted the 
Veteran's normal in-service audiograms and on current 
physical examination his left ear was noted to be normal.  In 
November 2005, the Veteran received a private audiogram.  
While the audiogram did not provide a specific breakdown of 
puretone thresholds except in graphical format, which the 
Board is not competent to interpret, see Kelly, supra, the 
examiner noted findings of mild to moderate sensorineural 
hearing loss in the left ear at 3,000 to 4,000 Hz.  At that 
time, the Veteran also reported a history of noise exposure 
from machine guns.  A separate November 2005 treatment record 
noted a history of noise exposure, but did not specify 
whether it was in-service or post-service.  A June 2006 
private audiogram from the same treatment provider noted no 
significant changes.

In August 2006, a private physician noted that the Veteran 
had a very slight high-tone, nerve type hearing loss in both 
ears, with good understanding of words, based on an August 
2006 audiogram that was represented only in a graphical 
format.

In December 2006, the Veteran was afforded a VA examination.  
The examine fully discussed the Veteran's service treatment 
records, noting clinically normal pure tone thresholds 
bilaterally at induction in February 1968, as well as two 
Rudmose records of pure tone thresholds that were undated but 
associated with records from the enlistment/basic training 
period.  Both examinations showed mild hearing loss at 6,000 
Hz in the left ear.  The examiner also discussed the June 
1968 audiogram and the 1970 separation examination.  The 
examiner also discussed the Veteran's post-service treatment 
for his ears and hearing problems.  At the time of the 
examination, the Veteran reported difficulty hearing 
conversations.  The examiner discussed the Veteran's in-
service noise exposure and noted post-service noise exposure 
of hunting with ear protection, as well as from lawn mowers 
and motorcycles.  Based on contemporaneous diagnostic 
testing, the examiner diagnosed normal to mild left ear 
sensorineural hearing loss, specifically asymmetrical high 
frequency loss consistent with noise exposure.  The examiner 
stated that onset was unknown, but specifically noted over 
thirty (30) years between service and the Veteran's first 
documented complaints of hearing problems.  The examiner also 
noted that the in-service audiograms suggesting hearing loss 
were not consistent with the 2005 and 2006 hearing tests and 
that the Veteran's hearing was measured as normal at the time 
of discharge.  The examiner opined that it was less likely 
than not that the Veteran acquired a left ear hearing 
impairment due to acoustic trauma in service that met VA 
criteria for disability at the time of discharge.  The 
examiner stated that given the normal in-service hearing test 
at discharge and the in-service hearing tests that were 
inconsistent with the 2005 and 2006 hearing tests, the 
Veteran's current hearing loss disability was more likely 
related to post-service recreational noise exposure with 
recreational shooting the most likely factor.

The Board finds the opinions expressed in the VA 
audiologist's examination credible and probative, with 
respect to the Veteran's left ear hearing loss.  The 
examination was based on a review of the claims file, 
interview of the Veteran, and audio examination.  The VA 
audiologist noted the Veteran's multiple in-service 
audiological examinations, including the normal and 
consistent hearing tests at entrance and separation.  The 
examiner considered the in-service testing that suggested 
left ear hearing loss at 6,000 Hz, but noted that the in-
service findings were inconsistent with the 2005 and 2006 
hearing test results.  Thus, based on the Veteran's normal 
hearing at separation, over three (3) decades without 
documented complaint of hearing problems, including in March 
1971 shortly after service, the examiner concluded that 
current left ear hearing loss was unrelated to military 
service.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  Consequently, the 
Board finds this report to be the most probative evidence of 
record as to whether his current hearing loss disability is 
related to service.

The Board has considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would 
be sufficient to warrant service connection.  In this regard, 
the Veteran is certainly competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  However, while the Board 
recognizes that the Veteran is sincere in his belief that his 
hearing problems had their onset in service, and his lay 
report of subjective complaints is entitled to some probative 
weight, the Board also notes that this report is based on 
recollections offered over three (3) decades after his 
discharge from service, and the first documentation of record 
showing that the Veteran complained of or had hearing 
difficulty of any kind does not appear in the record until 
approximately 34 years after service.  

Furthermore, even where a veteran asserts continuity of 
symptomatology since service, he is not necessarily competent 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  See, e.g., McManaway v. 
West, 13 Vet. App. 60, 66 (1999), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997).  In other words, even 
accepting the contention that the Veteran suffered from 
difficulty hearing during and after service, the Board finds 
that the opinion of the competent health care provider to be 
the most probative evidence of record as to the relationship 
between the Veteran's current left ear hearing loss and 
service, and the Board is of the opinion that this opinion 
ultimately outweighs the Veteran's lay reports of continuity 
of symptomatology since service.

In summary, chronic left ear hearing loss was not diagnosed 
until decades after service.  No medical professional, 
moreover, has ever otherwise linked the Veteran's current 
hearing loss to service, and, in fact, there is medical 
evidence to the contrary.  In light of the evidence, the 
Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for left ear 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); see generally 
Shedden, supra.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


